           Case 1:19-cv-09674-JMF-KNF Document 97-25 Filed 12/02/20 Page 1 of 5




ExhibitY
Case 1:19-cv-09674-JMF-KNF Document 97-25 Filed 12/02/20 Page 2 of 5


 UNITED STATES DISTRICT COURT

 SOUTHERN DISTRICT OF NEW YORK

 - - - - -            -   - - - -         - -     - - - - -           - - - x

 DINO ANTOLINI ,

                                          Plaintiff ,

                          - against -

 HAROLD THURMAN ,                 BRAD THURMAN , AND 33 BRE INC .,

                                          Defendants .

 -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   x

                                          39 Broadway
                                          New York , New York

                                          October 30,             2020
                                          10 : 30 a . m.




                                  STATEMENT ON THE RECORD

                          Reported by:                Angela Torregrossa




                                                                      LEX #159970


          E
     REPORTING SERVICE, INC.
     PROFESSIONA L REPORTING SINCE 198 0

              TOLL FREE 800.608.6085
         Case 1:19-cv-09674-JMF-KNF Document 97-25 Filed 12/02/20 Page 3 of 5



     1                                                                   2

     2     A P p e a r a n c e s:

     3

     4               SILVERSMITH & ASSOCIATES LAW FIRM ,             PLL C
                          Attorneys for Defendants
     5                    39 Broadway , Suite 910
                          New York , New York 10006
     6               BY : ROB ERT SILVERSMITH , ESQ.

     7

     8

     9

    10

    11
I
    12
1 13


    14

    15

    16

    17

    18
    19

    20

    21

    22

    23

    24

    25


                             LEX REPORTING SERVICE
                                  800 -60 8 -6 085
        Case 1:19-cv-09674-JMF-KNF Document 97-25 Filed 12/02/20 Page 4 of 5
                                                      I,
1                                                                                 3
2                      MR.    SILVERSMITH :          We    represent the

3             defendants       in this action ,            this was a

4             noticed deposition of the plaintiff ' s

5             expert .       The plaintiff had throughout                   this

 6            action advised both orally and in writing

 7            that plaihtiff had not             retained an expert.

 8            We were informed for             the   first        time on

 9            October 21 ,      2020    that    the plaintiff had

10            retained an expert .             We met       the

11            plaintiff ' s     expert at the             site inspection

12            on October 22 ,      2020 .       On October 22 ,            2020

13            the defendants ,         therefore ,         served ,    a

14            notice to take deposition of the

15            plaintiff ' s     expert    for    10 : 00     a.m .    today ,

16            October 30 ,      2020.     Notice was          served by

17             regular mail and by FedEx and an e - mail

18             with attachments of the notice to take

               deposition was      e - mailed to plaintiff ' s

               counsel on October 23 ,           2020.        By ECF Order

               83 this court had said that discovery was

               due by October 30 ,        2020 ,      accordingly ,         we

               set deposition to meet            that       requirement .

               On October 29 ,      2020 not having heard from

    5          the plaintiff ' s       counsel stenographer was


                              LEX REPORTING SERVICE
                                   800 - 608 - 6085
        Case 1:19-cv-09674-JMF-KNF Document 97-25 Filed 12/02/20 Page 5 of 5




    1                                                                   4

    2         ordered to appear for today ' s          deposition .

    3         I   e - mailed plaintiff ' s    counsel to confirm

    4         the deposition some hours           later .

    5         Plaintiff ' s    counsel advised that neither

    6         plaintiff nor his witness were available

    7         on October 30 ,      2020 .    Therefore ,    this

    8         deposition cannot go forwards             since

    9         neither the plaintiff or his witness are

              present today and have advised me that

              they will not be here today .             Thank you .

~2                      (Concluded 10 : 31 a . m . )
I
~3


i4

    5

    6

l7




                             LEX REPORTING SERVICE
                                  800 - 608 - 6085
